Citation Nr: 0120780	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  98-15 694A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the appellant is entitled to Department of Veterans 
Affairs (VA) death pension benefits as the surviving spouse 
of the veteran. 


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active naval service from April 1958 to 
September 1960.  The appellant in this case claims to be his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Houston Regional Office (RO).  In November 1996, the RO 
denied the appellant's claim of service connection for the 
cause of the veteran's death.  After further development of 
the record, focusing on her claim that the veteran's death 
resulted from VA medical treatment in 1992, a September 1997 
decision denied entitlement to dependency and indemnity 
compensation (DIC) pursuant to 38 U.S.C.A. § 1151.  The 
appellant appealed the RO determinations.  

In November 1998, shortly before this appeal was certified to 
the Board, the RO received a copy of the veteran's death 
certificate indicating that at the time of his September 1996 
death, he was divorced.  As this evidence was not before the 
RO at the time it rendered the November 1996 and September 
1997 decisions, the Board remanded the matter to the RO in 
December 1999 for consideration of this evidence and further 
evidentiary development.  See 38 C.F.R. §§  19.37(a), 
20.1304(c).  

Pursuant to the Board's remand, the RO obtained a copy of a 
March 1993 divorce decree, dissolving the marriage of the 
veteran and the appellant.  Then, by April 2001 
Administrative Decision, the RO determined that the appellant 
was not the surviving spouse of the veteran for VA purposes 
and was therefore not entitled to VA death benefits.  The 
appellant disagreed and this appeal ensued.  


FINDINGS OF FACT

1.  The veteran and the appellant were married in the State 
of Texas in March 1983.

2.  In March 1993, a Texas court of competent jurisdiction 
issued a divorce decree, dissolving the marriage of the 
veteran and the appellant.  

3.  The veteran died in September 1996.  

4.  At the time of the veteran's death, he and the appellant 
were not legally married.  


CONCLUSION OF LAW

The appellant is not entitled to VA death benefits as the 
surviving spouse of the veteran.  38 U.S.C.A. § 101(3) (West 
1991); 38 C.F.R. §§ 3.1, 3.50, 3.206 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

In this case, the Board specifically finds that the VA has 
met or exceeded the obligations of both the new and old 
criteria regarding the duties to assist and notify the 
claimant.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
In that regard, the record shows that the RO has obtained all 
pertinent records regarding this issue and the appellant has 
been effectively notified of the evidence required to 
substantiate her claim.  There is no indication of existing 
evidence that could substantiate the claim that the RO has 
not already obtained.  The appellant has been fully advised 
of the status of the efforts to develop the record as well as 
the nature of the evidence needed to substantiate this claim 
in multiple communications from the RO and the Board.  The 
threshold issue in this case is the very narrow question of 
whether the appellant is entitled to VA death benefits as the 
surviving spouse of the veteran.  The appellant has been 
properly notified of what evidence is necessary in this 
regard.  She has also had an opportunity to respond with 
additional evidence or argument on this ground for denying 
her claim.  

The Board finds that a remand of this matter would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
appellant are to be avoided.)  In light of the foregoing, the 
Board finds that it is not prejudicial to the appellant to 
proceed to adjudicate the claim on the current record.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

I.  Factual Background

A review of the record shows that the veteran and the 
appellant were married in March 1983 in the State of Texas.  

In September 1996, the veteran died in the State of Texas.  
At the time of his death, service connection was not in 
effect for any disability.  

In November 1996, the appellant submitted a VA Form 21-535, 
Application for Dependency and Indemnity Compensation or 
Death Pension by a Surviving Spouse or Child, on which she 
described herself as the veteran's "wife."  On her 
application, she further claimed, over her signature, that 
she and the veteran had been married in March 1983 and that 
their marriage had ended with the veteran's death.  In 
response to the application's question as to whether she had 
lived continuously with the veteran from the date of their 
marriage to the date of his death, she responded "no," and 
indicated that there had been "several separations."  She 
explained that the cause of their separations were 
"arguments, etc. - nothing serious - relationship unchanged 
- recent documents to that effect."  

By November 1996 letter, the RO notified the appellant that 
she was not entitled to death pension benefits as the veteran 
had not served during a period of war, nor did he have a 
service-connected disability at the time of release that 
would have justified a disability-related release from 
service.  See 38 U.S.C.A. § 1521, 1541.  In addition, the RO 
determined that she was not entitled to DIC benefits as the 
evidence did not show that a service-connected disability 
caused the veteran's death.  See 38 U.S.C.A. § 1310.  

The following month, the appellant submitted a statement in 
which she claimed that "malpractice and negligence" at the 
Audie Murphy VA Medical Center (MC) had caused the veteran's 
death.  Construing the appellant's allegations as a claim of 
entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1151, 
the RO contacted the Audie Murphy VAMC and requested medical 
records pertaining to the veteran.

The VAMC responded by submitting extensive clinical records, 
dated from May 1992 to January 1995.  Records corresponding 
to a period of hospitalization in June 1992 show that the 
veteran reported that he was divorced and lived alone.  He 
provided the name of his sister as an emergency contact.  It 
was also noted that he was planning to stay with his sister 
upon his discharge from the hospital.  On an October 1993 
clinical record, it was again noted that the veteran's 
marital status was divorced.  In November 1993, he reported 
he was homeless, that he had been married four times, and 
that his current wife was currently in jail for "writing 
threatening letters to an ex-lover."  A January 1995 medical 
record again notes that his marital status was divorced.

After reviewing the veteran's service medical records and the 
post-service medical records provided by the VAMC, the RO 
denied the appellant's claim of entitlement to DIC benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151.  The 
appellant appealed the RO's determinations, arguing that 
"defective" or "negligent" surgery or treatment at a VA 
medical facility caused or contributed to his death.  She 
also argued that the veteran had a psychiatric disorder which 
was incurred in service and that such psychiatric disorder 
contributed to his death.

In November 1998, the RO received a copy of the veteran's 
death certificate indicating that at the time of his 
September 1996 death, he was divorced.  Shortly thereafter, 
the appellant's appeal was certified to the Board.  After 
reviewing the record, the Board noted, inter alia, that the 
RO had not yet considered the preliminary issue of whether 
the appellant was entitled to VA death benefits as the 
surviving spouse of the veteran.  Accordingly, the Board 
remanded the matter to the RO for consideration of this 
matter and additional development of the evidence, to include 
obtaining a copy of any divorce decree and a statement from 
the appellant regarding the nature of her relationship with 
the veteran.

Pursuant to the Board's remand, the RO received from the 
District Clerk's Office a certified copy of a divorce decree, 
issued in the District Court of Bexar County, Texas, 
dissolving the marriage of the veteran and the appellant in 
March 1993.  

In a rambling, largely unintelligible statement received in 
December 1999, the appellant appeared to argue that the March 
1993 divorce decree was invalid.  Specifically, she alleged 
that the veteran had filed a petition for divorce "behind 
her back" at the behest of "Kenneth Starr's crooked 
bunch."  She further alleged that the veteran had filed a 
"perjurious affidavit to show that he 'did not know where I 
was' to do it, when I was living right there with him."  In 
the alternative, she appeared to argue that even though she 
and the veteran had been legally divorced, they had been in a 
"common law" marriage at the time of his death.  

In support of her claim, she submitted affidavits from two 
individuals.  The first, signed in September 1995 by an 
individual who claimed to have been the veteran's tenant, 
indicated that he had witnessed the veteran go to the airport 
in September 1995 to pick up the appellant, who was arriving 
from federal prison.  He indicated that the appellant stayed 
with the veteran for several days before he put her on a bus 
to a halfway house in San Antonio.  He indicated that he was 
aware that "the only reason she did not come to live there 
with [the veteran] sooner was due to the foregoing 
circumstances and the only reason she did not stay, was also 
due to the foregoing circumstances."  He also indicated that 
the appellant and the veteran indicated that the appellant 
would come to live with the veteran after her release from 
prison and that they would remarry at that time.  He also 
indicated that "I was told that [the veteran] had filed a 
publication divorce in 1993, where it was questionable that 
[the appellant] had notice."  He also indicated that the 
appellant had advised him that the veteran wrote to her in 
February 1994 and expressed his desire to marry her again.  
However, she demurred, stating that she wanted "to wait 
until she was out, not wanting to be married in a jail."  

In a September 1999 affidavit, an individual who indicated he 
was a friend of the veteran and the appellant stated that in 
the early 1990s, the appellant had been incarcerated due to 
"a false criminal case."  He indicated that in March 1993, 
when they were "coming up on 10 years of marriage, where 
contractual alimony would set in," the veteran indicated 
that he would have to divorce the appellant.  The affiant 
indicated that the veteran "was very sick then, from 
apparently, faulty open heart surgery in 1992, going straight 
downhill over four years, until his death, and could easily 
be pressured."  He further indicated that the veteran had 
told him that "he'd had a divorce filed against her, behind 
her back, while in jail, publication by posting, saying he 
didn't know where she was to do it, though records show she 
was arrested right there living with him in March, 1993."  

Also submitted by the appellant was a copy of a petition for 
divorce, filed by the veteran in October 1992.  According to 
the petition, he and the appellant had been married in March 
1983, and had stopped living together in January 1991.  The 
veteran indicated that no children had been born of the 
marriage, nor were any expected.  He further indicated that 
their marriage had "become insupportable because of discord 
or conflict of personalities that renders the marriage 
relationship insupportable and further living together 
impossible."  The veteran attached a certificate of service 
certifying that the whereabouts of the appellant were unknown 
to him after due diligence and that citation had been served 
by posting, and that the notice requirements of the law were 
satisfied.  

Also submitted by the appellant were letters to her, 
purportedly written by the veteran in May 1995, while she was 
apparently incarcerated.  

By September 21, 1997 letter to the RO and the Board, the 
appellant indicated that she and the veteran had been married 
for over 13 years and that they had "enemies in government 
and military at the time of his surgery and people are also, 
suspicious, and they even had him file an illegal divorce 
that's totally void on its face and a fraud, which they 
cannot accomplish legally under the Texas Constitution 
providing for no corruption of blood."  

Thereafter, by April 2001 Administrative Decision, the RO 
determined that the appellant could not be recognized as the 
surviving spouse of the veteran, and therefore she was not 
entitled to VA death benefits.  

II.  Analysis

Subject to certain requirements, DIC is payable to a 
veteran's surviving spouse because of the veteran's service-
connected death.  38 U.S.C.A. § 1310.  

The term "surviving spouse" is defined in pertinent part as 
a person of the opposite sex who (1) was the lawful spouse of 
a veteran at the time of the veteran's death, and (2) who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without fault of the spouse), and (3) who has 
not remarried.  38 U.S.C.A § 101(3) (West 1991); 38 C.F.R. § 
3.50 (2000).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a) (2000).  

The term "spouse" means a person of the opposite sex who is 
a wife or husband.  The term "wife" means a person whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j) (2000) and 38 C.F.R. § 3.50 (2000).  The term 
"marriage" means a marriage valid under the law of the 
place where the parties resided at the time of the marriage, 
or the law of the place where the parties resided when the 
right to benefits accrued.  38 C.F.R. § 3.1(j) (2000). 

As noted above, the veteran and the appellant were divorced 
in Texas in March 1993.  The appellant has not disputed that 
fact, but asserts that the divorce is not valid because the 
veteran was allegedly manipulated into filing for a divorce.  
She also claims that she was never notified of the divorce 
action as the veteran filed the petition "behind her back" 
and served her by publication.  

VA regulations provide that the validity of a divorce decree 
will be questioned by VA only when such validity is put in 
issue by a party or a person whose interest in a claim for 
benefits would be affected thereby.  Where, as here, the 
issue is whether the veteran is single or married 
(dissolution of a subsisting marriage), there must be a bona 
fide domicile in addition to the standards of the granting 
jurisdiction respecting the validity of divorce.  38 C.F.R. § 
3.206(a) (2000).  

In this case, the record shows that the appellant and the 
veteran were both residents of Texas and were married and 
divorced in Texas.  Furthermore, it is not shown that the 
District Court of Bexar County, Texas lacked jurisdiction 
over the veteran and appellant or the subject matter of the 
marriage at the time of the divorce decree in question.  See 
38 C.F.R. § 3.206(a).  The Board also notes that there is no 
indication that a court of competent jurisdiction in the 
State of Texas has voided or otherwise modified the decree of 
divorce, nor has the appellant so contended.  

Based on the evidence demonstrating that the veteran and the 
appellant were legally divorced in March 1993 in accordance 
with the law of the State of Texas (more than three years 
before the veteran's death), the Board finds that the 
appellant may not be recognized as the surviving spouse of 
the veteran for the purpose of receiving VA death benefits.  
If she had wished to challenge the decree of divorce in 
question, she might have done so in a legal proceeding in a 
court of competent jurisdiction in the State of Texas; the 
Board simply is not the proper forum as it does not have the 
authority to correct, amend or ignore a divorce decree which 
(as here) is valid on its face.  Consequently, as there is no 
legal authority to permit the benefit sought by the 
appellant, the appeal must be denied.  Aguilar v. Derwinski, 
2 Vet. App. 21 (1991).  

Parenthetically, the Board notes that even should the 
appellant prove successful in invalidating the divorce decree 
terminating her marriage to the veteran, the record still 
reflects that she did not live with him continuously 
throughout their marriage.  As noted, in order for the 
appellant to be the "surviving spouse" of the veteran, she 
must have been the legal spouse of the veteran at the time of 
his death and they must have lived together continuously from 
the date of their marriage to the date of his death (except 
where there was a separation which was due to the misconduct 
of, or procured by, the veteran without the fault of the 
spouse).  38 U.S.C.A § 101(3) (West 1991); 38 C.F.R. § 3.50 
(2000).  In this case, however, the record clearly reflects 
that the parties did not live together continuously from the 
date of their marriage to the date of the veteran's death.  
Moreover, the record indicates that their separation was due 
to the appellant's incarceration, not the misconduct of, or 
procured by, the veteran.  

The Board further notes that the appellant has also argued 
that, even though she and the veteran were divorced in March 
1993, they nonetheless thereafter entered into a common-law 
marriage and remained together until the time of his death in 
1996.  

Texas law provides in any judicial, administrative, or other 
proceeding, the informal marriage of a man and woman may be 
proved by evidence that (1) they agreed to be married, and 
(2) after the agreement they lived together in Texas as 
husband and wife, and (3) they represented to others that 
they were married.  Tex. Fam. Code § 2.401 (2000).  

In this case, other than the appellant's self-serving 
statements that she had an informal marriage with the veteran 
after their divorce, there is absolutely no other credible 
evidence of record in support of her claim.  In fact, the 
Board observes that the appellant was apparently incarcerated 
for much of the period following their divorce, thereby 
precluding them living together.  In fact, based on return 
addresses in her correspondence with VA, it appears that she 
remains incarcerated.  Moreover, according to VA clinical 
records dated from May 1992 to January 1995, the veteran 
represented himself as divorced on numerous occasions.  He 
did not indicate that he had entered into any informal 
marriage with the appellant after March 1993 or otherwise 
represent himself to be her spouse.  Moreover, in May 1995 
letters which the veteran purportedly wrote to the appellant, 
it is clear that they were not living together, as she was 
incarcerated at the time.  The Board finds that these 
documents wholly vitiate any current, self-serving assertion 
that a common-law marriage existed between 1993 and 1996.  

Inasmuch as the appellant is not entitled to recognition as 
the veteran's surviving spouse for VA purposes, she has no 
legal basis to claim entitlement to DIC benefits, improved 
death pension benefits, or accrued benefits.  The law clearly 
states that in order to be entitled to these benefits, the 
appellant must be the veteran's surviving spouse.  38 
U.S.C.A. §§ 1304, 1310(a), 1541(a), 5121; 38 C.F.R. §§ 
3.3(b)(4), 3.54(c), 3.1000.  



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to VA death benefits as the surviving spouse of 
the veteran is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

